                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                        Case No. 16-cv-06607-SI
                                   8                     Plaintiff,
                                                                                              ORDER
                                   9              v.
                                                                                              Re: Dkt. Nos. 63, 64
                                  10     MIKE HANSEN, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff’s request for an extension of the deadline to file a reply in support of his discovery

                                  14   motion is DENIED as untimely. Docket No. 64. The court has already ruled on the discovery

                                  15   motion; the court’s ruling on the discovery motion was made more than three weeks after defendants

                                  16   filed their opposition brief and several days before plaintiff filed his request for an extension of the

                                  17   deadline to file a reply.

                                  18           Plaintiff’s request for a stay and abeyance is DENIED. Docket No. 63. As stated in the

                                  19   order filed November 7, 2018, the court will entertain a joint request for a stay, see Docket No. 59

                                  20   at 6, which plaintiff’s request is not.

                                  21           Plaintiff has written to the court several times about difficulties obtaining his legal materials.

                                  22   If plaintiff wants to complain about prison officials’ confiscation of his legal materials, he may file

                                  23   a new civil rights action to do so. The defendants in the present action do not have custody of him

                                  24   or determine what materials he may possess in prison.

                                  25           IT IS SO ORDERED.

                                  26   Dated: November 16, 2018

                                  27                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  28                                                      United States District Judge
